Citation Nr: 1523483	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-03 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for a genitourinary disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a genitourinary disability.  

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to a higher initial disability rating for an acquired psychiatric disorder, evaluated as 30 percent disabling until January 16, 2014 and as 50 percent disabling from January 17, 2014 to present.

8.  Entitlement to an initial schedular disability rating in excess of 20 percent for diabetes mellitus. 

9.  Entitlement to an initial schedular disability rating in excess of 10 percent for hypertension.

10.  Entitlement to an initial schedular disability rating in excess of 10 percent for coronary artery disease.  

11.  Entitlement to a separate compensable rating for diabetic neuropathy, as a complication of diabetes mellitus.

12.  Entitlement to a higher rating for diabetes mellitus on an extraschedular basis.

13.  Entitlement to a higher rating for hypertension on an extraschedular basis.

14.  Entitlement to a higher rating for coronary artery disease on an extraschedular basis.   

15.  Entitlement to an effective date earlier than September 5, 2001, for the award of service connection for diabetes mellitus.

16.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2011, March 2012, and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

During the pendency of the appeal, the RO awarded an increased evaluation for the service-connected acquired psychiatric disorder from 30 percent to 50 percent, effective January 17, 2014.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

The RO construed the January 2012 claim of service connection for "hip pain" as an original claim for service connection for a right and left hip disability.  These claims are discussed in greater detail below.  The Board also finds that the claim of entitlement to service connection for "hip pain" encompasses a claim to reopen service connection for cutaneous nerve inflammation of the right leg.  The Veteran has filed multiple claims to reopen service connection for this disorder, and some of these claims have been characterized as service connection for right leg and hip condition.  The claim to reopen is therefore referred to the RO for disposition.  

The issues of service connection for a right ankle disability, a higher rating for the service-connected acquired psychiatric disorder, a separate compensable rating for peripheral neuropathy, entitlement to a TDIU, and higher ratings for hypertension, coronary artery disease, and diabetes mellitus on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2010 rating decision confirmed a previous denial of service connection for a right ankle disability, on the basis that there was no evidence of a current disability.  The decision was not appealed and new and material evidence was not received within the appeal period; thus, the decision is now final.

2.  Evidence received since January 2010 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  A January 2010 rating decision confirmed a previous denial of service connection for a genitourinary disability on the basis that there was no evidence of a current disability.  The decision was not appealed and new and material evidence was not received within the appeal period; thus, the decision is now final.

4.  Evidence received since January 2010 relates to an unestablished fact necessary to substantiate the claim for a genitourinary condition, and raises a reasonable possibility of substantiating that claim.

5.  The Veteran does not have a right hip disability.

6.  The Veteran does not have a left hip disability.

7.  Diabetes mellitus is not manifested by restriction of activities, episodes of ketoacidosis or hypoglycemia requiring hospitalization, or visits to a diabetic care provider twice a month or more.  

8.  From April 17, 2009, to July 1, 2013, coronary artery disease was manifested by workload greater than 7 METs but not greater than 10 METs and no cardiac hypertrophy or dilatation.  

9.  Since July 2, 2013, coronary artery disease has been manifested by cardiac hypertrophy.  

10.  Hypertension is not manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.   

11.  Diabetes mellitus was added as a presumptive condition for Veterans presumed exposed to herbicides during military service as of May 8, 2001.

12.  The Veteran filed a claim for entitlement to service connection for diabetes mellitus on September 5, 2002.  


CONCLUSIONS OF LAW

1.  The January 2010 RO decision, which confirmed a previous denial of the claim to reopen service connection for a right ankle disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The criteria to reopen the claim of service connection for a right ankle disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The January 2010 RO decision, which confirmed a previous denial of the claim to reopen service connection for a genitourinary disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

4.  The criteria to reopen the claim of service connection for a genitourinary disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The schedular criteria for an initial disability rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2014).

8.  From April 17, 2009 to July 1, 2013, the schedular criteria for an initial disability rating in excess of 10 percent for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 4.104, Diagnostic Code 7005 (2014).

9.  Since July 2, 2013, the schedular criteria for an initial disability rating of 30 percent, but no higher, for coronary artery disease are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 4.104, Diagnostic Code 7005 (2014).

10.  The schedular criteria for an initial disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.104, Diagnostic Code 7101 (2014).

11.  The criteria for an effective date prior to September 5, 2001, for service connection for diabetes mellitus, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is granting the Veteran's claims to reopen service connection for his right ankle and genitourinary disabilities.  As this is a full grant of the benefit sought, no further discussion of VA's duty to notify and assist is required with respect to this claim.

The issue of entitlement to an earlier effective date for diabetes mellitus arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  

With respect to the remaining issues on appeal, VA's duty to notify the Veteran was satisfied by March 2011 and February 2012 letters.  The Veteran's service treatment records and all identified and available post-service records have been obtained.  April 2011 and January 2014 VA examinations are adequate for resolution of the claims for higher schedular ratings for diabetes mellitus, coronary artery disease, and hypertension.     

The Veteran has not received VA examinations of his right and left hips because there is no probative evidence of a disability affecting the right and left hips, nor is there evidence of an in-service injury, disease, or event to which any currently diagnosed hip disability could be related; thus, VA examinations would be of no benefit to the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Claims to Reopen

Service connection for a right ankle disability and a genitourinary disability was originally denied in a February 1999 rating decision.  The decision noted that the service treatment records included treatment for both right ankle pain and episodes of prostatitis and urethritis.  However, as neither disability was noted as a chronic condition on the Veteran's separation examination, and since the Veteran had not been treated for either right ankle or genitourinary disabilities since service, the AOJ concluded that there was no evidence of chronic residuals stemming from these in-service events.  The Veteran was notified of the decision and his appellate rights in a March 1999 letter.  He did not appeal, and the February 1999 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

In the intervening years, the Veteran filed several claims to reopen, all of which were denied.  The most recent final denial of the claims to reopen is dated January 2010.  The Veteran was notified of the decision and his appellate rights in a letter dated later that month, but did not appeal, nor was new and material evidence received within the appeal period.  Thus, the decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2009); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Veteran filed the current claims to reopen in March 2011.  Newly received evidence includes a July 2004 clinical note from Malmstrom Air Force Base (AFB), not previously of record, and not previously identified by the Veteran.  This clinical note diagnosed the Veteran with degenerative changes in the right foot and "possible old fracture to the base of the 5th metatarsal."  In addition, a September 2008 Malmstrom AFB clinical note, also not previously identified by the Veteran nor of record at the time of the 2010 rating decision, shows elevated levels of albumin in the Veteran's urine sample.  

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the January 2010 decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The July 2004 clinical note diagnosing the Veteran with degenerative changes in the right foot and "possible old fracture to the base of the 5th metatarsal," as well as the September 2008 clinical note showing microalbuminuria are new because they were not previously before VA decision makers.  The evidence is also material, because it is evidence of a current genitourinary and right ankle disabilities.  See Justus, 3 Vet. App. at 512-13.  When the claims were previously denied, the determination was that the Veteran did not have a chronic right ankle or genitourinary disability that was the result of service.  Thus, the new evidence relates to unestablished facts necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the claims, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claims of entitlement to service connection for a right ankle disability and a genitourinary disability are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Right and Left Hips

The Veteran filed a claim for service connection for "hip pain" in February 2012.  He has not provided any probative evidence of a current right or left hip disability other than pain, nor has he provided any evidence linking his hip pain to service.  A review of the medical evidence shows that the Veteran has not been diagnosed with, or treated for, any disabilities referable to his right or left hip.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Additionally, a chronic disability was not shown to exist immediately prior to the Veteran's pursuit of VA benefits so as to trigger the need for additional inquiry as to whether that disability was still in existence at the time his claim was filed.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Consequently, the current disability element is not met, and service connection for right and left hip disabilities is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Diabetes Mellitus

Diagnostic Code 7913 provides a 20 percent disability rating for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  40 percent rating for diabetes mellitus is warranted when it requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned when diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R.  § 4.119, Diagnostic Code 7913.

There is no medical evidence that the Veteran has ever been prescribed insulin, or that regulations of activities has been prescribed or recommended by medical professionals.  In fact, the Veteran's clinicians have urged him to exercise.  A January 2014 VA examination noted that the Veteran has not been prescribed insulin; that his activities are not restricted; that he does not visit a diabetic care provider more than twice a month; and that he does not have episodes of ketoacidosis or hypoglycemic reactions.  

Complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are deemed part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).   

The January 2014 VA examination noted that the Veteran has "cardiac conditions"  that are a complication of diabetes; however, the Veteran is separately service-connected for coronary artery disease and hypertension. 

The Veteran has also been diagnosed with diabetic nephropathy.  However, nephritis is not to be assigned a separate evaluation from disease of the heart, because of its close relationship with cardiovascular disabilities.  38 C.F.R. § 4.115.  There are exceptions to this rule, including the absence of a kidney being the sole renal disability and chronic renal disease having progressed to the point where regular dialysis is required.  However, there is no medical evidence of record to suggest that the Veteran has lost his kidney or that he requires regular dialysis.  The Veteran has also not alleged either of these scenarios.  As such, a separate evaluation for nephritis is not permitted by law, as the Veteran is already service-connected for coronary artery disease.  See id.

The Veteran's diabetes mellitus symptoms do not approximate the schedular criteria for a rating in excess of 20 percent.  As such, entitlement to an initial schedular disability rating in excess of 20 percent for diabetes mellitus is not warranted.

Coronary Artery Disease

Diagnostic Code 7005 outlines the rating criteria for arteriosclerotic heart disease (coronary artery disease).  

Under this Diagnostic Code, a workload of greater than 7 Metabolic Equivalents of Task (METs) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required is rated as 10 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A 30 percent evaluation is assigned when the coronary artery disease produces a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.  

The next higher evaluation of 60 percent evaluation is assigned when coronary artery disease produces more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; based on evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is assigned when coronary artery disease has resulted in chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

A note prior to Diagnostic Code 7005 explains that one MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the rating criteria requires evidence of the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).
An effective date of April 17, 2009, was established for the award of service connection for coronary artery disease.  Thus, the Board's analysis shall focus on the medical evidence received subsequent to that date.  

A June 2009 Malmstrom AFB clinical note indicates that the Veteran was engaging in regular exercise without complaint.  An April 2012 cardiac evaluation at Malmstrom AFB showed a left ventricular ejection fraction (LVEF) of 61% and "good exercise tolerance."  Additionally, a VA examination in December 2012 showed an estimated METs level of greater than 7 and less than 10.  LVEF was greater than 55%.  

A June 2013 treatment record from the Veteran's private cardiologist, Dr. W., indicates that he had conducted a stress echocardiogram (ECG) in May 2012.  Although the results are not of record, the June 2013 note indicates that there was a normal left ventricle, and a left ventricle ejection fraction of 61%.  Exercise tolerance testing showed METs of 10.1.  

Dr. W. conducted an additional stress ECG on July 2, 2013.  The report indicates METs of 10.1 percent and LVEF of 61%; however, there was also an indication of mild left ventricular hypertrophy.  

The Veteran underwent a VA examination in January 2014.  The examiner did not conduct his own stress testing, instead relying upon Dr. W.'s findings of approximately 6 months prior.  The examiner did note that the July 2013 stress ECG indicated that the Veteran has cardiac hypertrophy.     

On review, the Board finds that the schedular criteria for a disability rating in excess of 10 percent were not met from April 17, 2009, to July 2, 2013.  There is no indication that METs were less than 7 percent at any point during that period of time, nor is there evidence of cardiac hypertrophy or dilatation.  Dr. W. noted a normal left ventricle in May 2012.  However, the left ventricle showed mild hypertrophy upon testing conducted on July 2, 2013.  The VA examiner concurs that this is evidence of cardiac hypertrophy.  Thus, the Board finds that the criteria for a disability rating of 30 percent were met on July 2, 2013.  However, for this same time period, there is no evidence of chronic congestive heart failure; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of 30 to 50 percent. 

The Board notes that Dr. W.'s June 2013 record reflects a diagnosis of "congestive heart failure, stage A."  However, the American College of Cardiology and the American Heart Association define "stage A congestive heart failure" as indicative of a high risk of developing heart failure, without actual structural damage to the heart.  See Hunt, S.A.; Abraham, W.T.; and Chin, M.H., et al.: 2009 Focused Update Incorporated into the ACC/AHA 2005 Guidelines for the Diagnosis and Management of Heart Failure in Adults.  Journal of the American College of Cardiology e398 (April 14, 2009).  The January 2014 VA examination report indicates that the Veteran does not have congestive heart failure.  The Board thus finds that a disability evaluation in excess of 30 percent since July 2, 2013 is not warranted.  

Hypertension

The Veteran's hypertension is rated as 10 percent disabling since April 17, 2009, the effective date of service connection for hypertension.  

A 10 percent rating is warranted for hypertension manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension manifested by diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for hypertension manifested by diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Throughout the appeal, his diastolic blood pressure readings are predominantly 100.  For example, in November 2011, his blood pressure reading was 146/100.  On VA examination in January 2014, the Veteran's blood pressure was 168/100.  The record does not reflect, and the Veteran does not contend, that he has systolic blood pressure readings predominantly greater than 200, or diastolic readings that are predominantly greater than 110.  Thus, an initial schedular disability evaluation in excess of 10 percent is not warranted.  

Earlier Effective Date

The Veteran was initially diagnosed with diabetes mellitus on April 5, 1999, after a serum glucose level of 431 was noted.  The Veteran was informed that he had diabetes mellitus, and a notation of a "new" diagnosis of non-insulin dependent diabetes mellitus was entered on his chart.  

The Veteran filed a claim for service connection for diabetes mellitus, which was received by the AOJ on April 14, 1999.  In an August 1999 rating decision, the AOJ denied service connection for diabetes mellitus.  The Veteran did not appeal the decision, and it became final.  

On September 5, 2002, the AOJ received a claim to reopen service connection for diabetes mellitus.  This claim was denied in an unappealed November 2002 rating decision. 

The claim that is presently on appeal was received by VA on March 9, 2011.  In a July 2011 rating decision, the AOJ reopened the claim and awarded service connection for diabetes mellitus, effective March 9, 2011, after making a factual finding that the Veteran was exposed to herbicides while serving on a Royal Thai Air Force Base (RTAFB) in Thailand.  The Veteran filed a timely appeal with respect to the effective date of the award.  

A January 2013 rating decision established an effective date of September 5, 2001 for the award of service connection for diabetes mellitus.  However, the issue remains in appellate status. 

The Veteran's case presents an unusual set of circumstances.  Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).   However, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be either the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(2).  However, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816. (emphasis added)  The Veteran did not serve in Vietnam; service connection for diabetes mellitus was granted based on his exposure to herbicides in Thailand.  Thus, the Veteran is not a Nehmer class member, and the special rules with respect to the effective date of awards of service connection for herbicide-related disease are not applicable here.     

The effective date for which diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure is May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).   If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A.        § 5110(g); 38 C.F.R. § 3.114(a).  In order for the claimant to be eligible for a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).

The earliest claim for service connection for diabetes mellitus was filed by the Veteran on September 5, 2002, more than one year after the effective date of the liberalizing law.  Thus, the earliest possible effective date under the provisions relating to liberalizing laws is September 5, 2001, the date that is currently assigned.  Id.   

The January 2013 decision which assigned the effective date of September 5, 2001, referenced a December 2011 VA Compensation and Pension (C & P) Bulletin.  This Bulletin notes the September 1999 declassification of a report entitled "Project CHECO Southeast Asia Report Base Defense in Thailand 1968 - 1972," which established that dioxin-containing herbicides were employed within fenced perimeters of RTAFBs.  The Bulletin characterizes the CHECO report as a "service record" under 38 C.F.R. § 3.156(c).    

When a service record that is related to a claimed in-service event, injury or disease is received, any previously denied claim to which the record is relevant can be reconsidered.  38 C.F.R. § 3.156(c).  Although the Board is not bound by the C & P Service's Bulletin, it agrees with the C & P Service's characterization of the CHECO report as a service record, and finds that it is relevant to the Veteran's claim.  Id.; see also December 2011 VA C & P Service Bulletin.  The CHECO report was declassified in September 1999, one month after the August 1999 rating decision which denied entitlement to service connection for herbicides.  As such, the August 1999 rating decision can be reconsidered based on the receipt of this service record.  38 C.F.R. § 3.156(c).  

An award based on newly received service records "is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  Id.  Although the Veteran was diagnosed with diabetes on April 5, 1999, and filed his original claim for service connection for diabetes on April 14, 1999, there is no indication in the record that his diabetes mellitus may be related to his conceded in-service exposure to herbicides until May 8, 2001, the date that diabetes mellitus was added to the list of diseases that are presumptively linked to exposure to herbicides.  Thus, even if the CHECO report is treated as a service record and the August 1999 rating decision is reconsidered, such reconsideration would not result in an effective date earlier than May 8, 2001, the date that diabetes mellitus was added as a presumptive condition for Veterans exposed to herbicides in service.  Accordingly, the Board finds that the appropriate date of service connection for diabetes mellitus is May 8, 2001, which is the date entitlement to service connection for diabetes mellitus arose.  There is no earlier evidence linking the Veteran's diabetes mellitus to his exposure to herbicides.  Thus, an effective date earlier than May 8, 2001, for the award of service connection for diabetes mellitus is not warranted.  

ORDER

New and material evidence having been received, the claim for service connection for a right ankle disability is reopened, and to this extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for a genitourinary disability is reopened, and to this extend, the appeal is granted.  

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Entitlement to an initial schedular disability rating in excess of 20 percent for diabetes mellitus is denied.  

Entitlement to an initial schedular disability rating in excess of 10 percent for coronary artery disease prior to July 2, 2013 is denied.

Entitlement to an initial schedular disability rating of 30 percent, but no higher, for coronary artery disease from July 2, 2013 is granted.  To this extent, the appeal is granted.  

Entitlement to an initial schedular disability rating in excess of 10 percent for hypertension is denied.  

An effective date prior to September 5, 2001, for the award of service connection for diabetes mellitus is denied.


REMAND

A July 2004 clinical note diagnosed degenerative changes and a "possible old fracture to the base of the 5th metatarsal," which has been reported as right ankle pain by the Veteran.  His STRs show an injury to the right ankle in May 1990.  As there is evidence of a current disability and an in-service event, a VA examination of the Veteran's right ankle must be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the issue of entitlement to a genitourinary disability was not addressed by the AOJ on the merits during the course of this appeal, in light of the Board's reopening of this claim, it must be remanded for the AOJ to consider the issue on the merits in the first instance.

The Veteran last received a VA mental disorders examination in January 2014.  In February 2014, he submitted a letter detailing how his service-connected psychiatric disorder, hypertension, coronary artery disease, and diabetes mellitus impacted his ability to work and led to his decision to retire from his position with the State of Montana Department of Transportation.  

The letter is evidence that the Veteran's service-connected psychiatric disorder has increased in severity since he was last examined.  Under these circumstances, he must be afforded a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.    § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

A June 2010 private treatment record diagnosed the Veteran with diabetic neuropathy.  Complications of diabetes mellitus are generally evaluated separately unless they are part of the criteria used to support a 100 percent disability rating, or unless they are deemed noncompensable.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Veteran has not been afforded a VA examination to determine the level of severity of his diabetic neuropathy; thus, an examination must be scheduled upon remand.  

The Veteran alleges that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  He has not been afforded a VA examination, with an opinion from an examiner, as to whether his service-connected disabilities, either alone or in the aggregate, without consideration of age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  Based on the evidence of unemployability in the record, such an examination is necessary.  38 C.F.R. § 3.159.

A February 2014 letter asserts that the Veteran is unemployable as a result of his service-connected hypertension, coronary artery disease, and diabetes mellitus.  Thus, a referral to the Director of the C & P Service for a determination as to whether extraschedular consideration is warranted for these disabilities is appropriate.  

Updated treatment records from VA and from Malmstrom Air Force Base (AFB) Primary Care Clinic must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since March 2012.

2.  Obtain Malmstrom AFB Primary Care Clinic records since July 2012.

3.  Adjudicate the issue of entitlement to service connection for a genitourinary disability on the merits.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current degenerative changes and possible old fracture to the base of the 5th metatarsal is related to the May 1990 right ankle injury that is documented in the STRs.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his diabetic neuropathy.  The entire claims file, including all electronic records, must be reviewed by the examiner.  

The examiner must report all signs and symptoms of diabetic neuropathy in the upper and/or lower extremities.  In particular, the examiner should discuss whether the Veteran's diabetic neuropathy causes complete paralysis; or mild, moderate, or severe incomplete paralysis of any nerves in the upper or lower extremities.  

6.  Then, schedule the Veteran for a VA mental disorders examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

All signs and symptoms of the service-connected psychiatric disorder must be reported in detail.  The examiner must take into account the Veteran's statements as to the impact of his psychiatric symptoms on his employability and decision to retire from his position at the Montana Department of Transportation.  The examiner must assign a Global Assessment of Functioning score. 

7.  After the aforementioned development has been completed, schedule the Veteran for a VA examination regarding entitlement to a TDIU.  The file must be made available to and reviewed by the examiner.  

The examiner must opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed and conclusions reached must be provided.

8.  Refer the issues of entitlement to higher ratings for diabetes mellitus, hypertension, and/or coronary artery disease to the Director of the C & P Service for a determination as to whether extraschedular consideration is warranted.  

9.  Then, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


